
	
		I
		111th CONGRESS
		1st Session
		H. R. 3531
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Woolsey (for
			 herself, Ms. Clarke,
			 Ms. Kilpatrick of Michigan,
			 Mr. Honda,
			 Ms. Roybal-Allard, and
			 Mr. Polis of Colorado) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide protection for children affected by the
		  immigration laws of the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Humane Enforcement and Legal
			 Protections for Separated Children Act or the
			 HELP Separated Children
			 Act.
		2.DefinitionsFor the purposes of this Act:
			(1)ApprehensionThe term apprehension, in
			 the context of an immigration enforcement-related activity, means government
			 detention, arrest, or custody, or any significant deprivation of an
			 individual’s freedom of action by government officials or entities acting under
			 agreement with the Department of Homeland Security for suspicion of violations
			 under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
			(2)Immigration
			 enforcement-related activityThe term immigration
			 enforcement-related activity means any government action or action
			 carried out by an entity under agreement with the government in which—
				(A)an individual
			 suspected of an immigration violation is apprehended for such violation;
			 or
				(B)an individual who
			 has been detained on criminal charges is questioned about possible immigration
			 violations.
				(3)SSAThe
			 term SSA means the appropriate State or local social service
			 agency, including relevant nongovernmental organizations, child welfare
			 agencies, child protective service agencies, school and head start
			 administrators, legal service providers, and hospitals.
			3.Apprehension
			 procedures for immigration enforcement-related activities
			(a)In
			 generalAny immigration enforcement-related activity engaged in
			 by the Department of Homeland Security or by other entities under agreement
			 with the Department of Homeland Security for alleged violations under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.), which results in the
			 apprehension of at least 1 alien shall be carried out in accordance with the
			 procedures described in this section.
			(b)Apprehension
			 proceduresThe Department of Homeland Security and entities under
			 agreement with the Department of Homeland Security shall—
				(1)conduct an initial
			 review of each individual apprehended in an immigration enforcement-related
			 activity to ascertain whether such individual may be a United States citizen, a
			 lawful permanent resident of the United States, or an alien lawfully present in
			 the United States;
				(2)if an individual
			 claims to be a United States citizen, a lawful permanent resident of the United
			 States, or an alien lawfully present in the United States, ensure that
			 personnel of the Department of Homeland Security or personnel under agreement
			 with the Department of Homeland Security investigates the individual’s claims
			 and considers the individual for release under section 4(c);
				(3)notify SSAs of
			 such immigration enforcement-related activity not later than 24 hours before
			 the commencement of such activity, specifically notifying the SSAs of—
					(A)the specific area
			 of the State that will be affected; and
					(B)the languages
			 anticipated may be spoken by individuals at the targeted site;
					(4)if such
			 immigration enforcement-related activities cannot be planned more than 24 hours
			 in advance, notify SSAs in a timely fashion before the activity commences or,
			 if this is not possible, immediately following the commencement of such
			 activity;
				(5)provide licensed
			 social workers or case managers employed or contracted by the SSAs with ongoing
			 confidential access to individuals apprehended by the Department of Homeland
			 Security or any entity operating under agreement with the Department of
			 Homeland Security within six hours of the individual’s apprehension—
					(A)to screen and
			 interview such individuals to determine if he or she is a member of a
			 vulnerable population as described in section 4(b) or for other humanitarian
			 concerns; and
					(B)to offer
			 confidential psychosocial and mental health services to children and family
			 members of such individuals at the time of the apprehension;
					(6)notify local law
			 enforcement of the specific area of the State that will be affected by such
			 immigration enforcement-related activity not later than 24 hours before the
			 commencement of such activity or, if such immigration enforcement-related
			 activity cannot be planned more than 24 hours in advance, notify local law
			 enforcement in a timely fashion before the activity commences, or if this is
			 not possible, immediately following the commencement of such activity;
				(7)coordinate with
			 qualified medical personnel within six hours of the individual’s apprehension
			 to—
					(A)conduct medical
			 screenings of the individuals subject to the immigration enforcement-related
			 activity; and
					(B)identify and report
			 any medical or other issues that might necessitate release as a member of a
			 vulnerable population or emergency assistance;
					(8)require personnel
			 of the Department of Homeland Security and any entity operating under agreement
			 with the Department of Homeland Security to avoid the apprehension of persons
			 on the premises or in the immediate vicinity of day care centers, head start
			 centers, schools, school bus stops, recreation centers, legal service
			 providers, courts, funeral homes, cemeteries, colleges, victim services
			 agencies, social service agencies, hospitals, health care clinics, community
			 centers, and places of worship;
				(9)before transferring any individual
			 apprehended by the Department of Homeland Security or any entity operating
			 under agreement with the Department of Homeland Security to a detention
			 facility, and before transferring any individual apprehended by the Department
			 of Homeland Security or any entity operating under agreement with the
			 Department of Homeland Security outside the region in which the apprehension
			 took place, determine, based on all information available to the Department of
			 Homeland Security, entities operating under agreement with the Department of
			 Homeland Security, and the recommendations made by SSAs and medical
			 personnel—
					(A)if the individual
			 is a member of a vulnerable population as described in section 4(b); and
					(B)if the individual
			 should be released in accordance with section 4(c);
					(10)provide, and advertise in the mainstream
			 and foreign language media, as well as make available to the public via the
			 website of the Department of Homeland Security, a toll-free number through
			 which family members of persons apprehended as a result of an immigration
			 enforcement-related activity may report information relevant to the release of
			 an apprehended family member as a member of a vulnerable population, which will
			 be conveyed to the appropriate Department of Homeland Security official and
			 applicable SSA, and through which State child welfare service providers, family
			 members, and legal counsel representing those who are apprehended may obtain
			 information about the apprehended family members, including their location, in
			 English and the majority language of those who are apprehended;
				(11)if there is reason to believe that an
			 individual who is apprehended is a parent, legal guardian, or primary caregiver
			 relative of a dependent child in the United States, provide this parent, legal
			 guardian, or primary caregiver relative with—
					(A)confidential and
			 toll-free telephone calls to arrange for care of dependent children within 2
			 hours of screening;
					(B)information
			 regarding and contact information for legal service providers, organizations,
			 and attorneys that can offer free legal advice regarding child welfare and
			 custody determinations; and
					(C)information
			 regarding and contact information for multiple State and local child welfare
			 providers;
					(12)ensure that
			 personnel of the Department of Homeland Security and of entities operating
			 under agreement with the Department do not—
					(A)interrogate or
			 screen individuals in the immediate presence of children;
					(B)interrogate,
			 arrest, or detain any child apprehended with his or her parent or parents
			 without the presence or consent of a parent, family member, legal guardian, or
			 legal counsel; or
					(C)compel or request
			 children to translate for other individuals who are encountered as part of an
			 immigration enforcement-related activity;
					(13)provide all
			 Department of Homeland Security personnel, personnel from entities under
			 agreement with the Department of Homeland Security participating, SSAs, and
			 medical personnel with detailed instructions on what steps to take if they
			 encounter individuals who are a member of a vulnerable population;
				(14)ensure that the
			 best interests of children are considered in decisions and actions relating to
			 the detention or release of any individual apprehended by the Department of
			 Homeland Security, and that there be a preference for family unity whenever
			 appropriate;
				(15)ensure that not
			 fewer than one independent certified interpreter who is fluent in Spanish or
			 any language other than English spoken by more than 5 percent of the target
			 population of the immigration enforcement-related activity is available for
			 in-person translation for every 5 individuals targeted by an immigration
			 enforcement-related activity, and that the Department of Homeland Security and
			 entities operating under agreement with the Department of Homeland Security
			 utilize appropriate translation services where interpreters cannot or have not
			 been retained prior to commencement of an immigration enforcement
			 activity;
				(16)permit nonprofit
			 legal service providers, organizations, and attorneys to offer free legal
			 services to individuals subject to an immigration enforcement-related activity
			 at the time of the apprehension of such individuals; and
				(17)provide a legal
			 orientation presentation for any individual apprehended through an immigration
			 enforcement-related activity through the Legal Orientation Program administered
			 by the Executive Office for Immigration Review.
				4.Basic protections
			 for vulnerable populations
			(a)In
			 generalNot later than 48 hours after the commencement of an
			 immigration enforcement-related activity, the Department of Homeland Security
			 shall, based on all information available to the Department of Homeland
			 Security, entities operating under agreement with the Department of Homeland
			 Security, and the recommendations made by SSAs and medical personnel, determine
			 if each individual apprehended through the activity belongs to any of the
			 groups listed in subsection (b).
			(b)Vulnerable
			 population groupsAn
			 individual is eligible for release under subsection (c) if the individual
			 belongs to any of the following groups:
				(1)Individuals who
			 have serious medical or mental health needs or a disability.
				(2)Pregnant or
			 nursing women.
				(3)Individuals who
			 are apprehended with 1 or more of their children, and their children.
				(4)Sole custodial parents, sole legal
			 guardians, or individuals who have family members who are ill or otherwise
			 require the assistance of a caregiver.
				(5)Children as defined by section 101(b)(1) of
			 the Immigration and Nationality Act.
				(6)Individuals who are
			 over 65 years of age.
				(7)Victims of abuse,
			 violence, crime, or human trafficking.
				(8)Individuals who
			 have been referred for a credible fear interview, a reasonable fear interview,
			 or an asylum hearing.
				(9)Individuals who
			 have applied or intend to apply for asylum, withholding of removal, or
			 protection under the Convention Against Torture and Other Cruel, Inhuman or
			 Degrading Treatment or Punishment, done at New York December 10, 1984.
				(10)Individuals who
			 have a non-frivolous claim to United States citizenship, lawful permanent
			 resident status, or lawful status in the United States.
				(11)Individuals who
			 are eligible for relief under any provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
				(12)Any other group
			 designated in regulations or guidance promulgated by the Secretary of Homeland
			 Security.
				(c)Eligibility for
			 release
				(1)Not later than 72
			 hours after the apprehension of an individual described in subsection (b) by
			 the Department of Homeland Security or any entities operating under agreement
			 with the Department of Homeland Security, he or she shall be released on his or
			 her own recognizance, parole, on a reasonable bond or into a community-based
			 non-custodial alternatives to detention program and shall not be subject to
			 electronic monitoring, unless the Department demonstrates—
					(A)the alien is
			 subject to mandatory detention under section 235(b)(1)(B)(iii)(IV), 236(c), or
			 236A of the Immigration and Nationality Act (8 U.S.C. 1225(1)(B)(iii)(IV),
			 1226(c), and 1226a);
					(B)the alien poses a
			 danger to others or is a risk to national security; or
					(C)the alien is a
			 flight risk and any risk of flight cannot be mitigated by supervision or
			 bond.
					(2)If an alien is
			 determined not to meet the requirements for release on recognizance, bond or
			 parole, or subsequently does not meet the requirements for non-custodial
			 alternatives to detention programs, the alien may be considered for placement
			 in alternatives to detention programs that maintain custody over the alien,
			 such as through the use of electronic ankle devices or heightened supervision
			 and monitoring procedures. The Secretary of the Department of Homeland Security
			 shall make an individualized determination in each alien’s case about the use
			 of electronic monitoring and shall review such decision on a monthly basis.
			 Aliens who would otherwise be subject to detention including under INA section
			 236(c) may be placed in electronic monitoring or other secure custodial
			 alternatives to detention that maintain custody over the alien.
				(3)Decisions under
			 this section shall specify in writing the reasons for the decision and be
			 served upon the individual in their native language within 72 hours of the
			 individual’s detention or, in the case of an individual subject to INA sections
			 235, 238, or 241(a)(5) within 72 hours of a positive credible or reasonable
			 fear determination. Decisions under this section are subject to redetermination
			 at any time by an Immigration Judge.
				5.Custody
			 determination
			(a)AmendmentSection
			 236 of the Immigration and Nationality Act (8 U.S.C. 1226) is amended—
				(1)by redesignating
			 subsection (e) as subsection (h);
				(2)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively;
			 and
				(3)by inserting
			 before subsection (h), as redesignated, the following:
					
						(g)Right To access
				counselAn individual who has been detained under this section
				may be represented, at no expense to the Federal Government, by counsel of the
				individual’s choosing while being subject to any immigration
				enforcement-related activity, including—
							(1)interviews;
							(2)processing
				appointments;
							(3)booking or intake questions;
							(4)hearings;
				and
							(5)any proceeding
				which may result in a conclusion that the individual will be detained or
				removed from the United
				States.
							.
				(b)Notice
				(1)AmendmentSection
			 236 of the Immigration and Nationality Act, as amended by subsection (a), is
			 further amended by inserting before subsection (g) the following:
					
						(f)Notice and
				charges
							(1)NoticeThe
				Secretary of Homeland Security shall, for each individual detained under this
				section—
								(A)file a notice to
				appear or other relevant charging document with the closest immigration court
				to where the individual was apprehended; and
								(B)serve such notice
				on the individual not later than 48 hours after the commencement of the
				individual’s detention.
								(2)Custody
				determinationAny individual who is detained under this section
				for more than 48 hours shall be brought before an immigration judge for a
				custody determination not later than 72 hours after the commencement of such
				detention unless the individual waives such right in accordance with paragraph
				(3).
							(3)WaiverThe
				requirements under this subsection may be waived for 7 days if the
				individual—
								(A)enters into a
				written agreement with the Department of Homeland Security to waive such
				requirement; and
								(B)is eligible for
				immigration benefits or demonstrates eligibility for a defense against
				removal.
								.
				(2)Applicability of
			 other lawNothing in 236(f) of the Immigration and Nationality
			 Act, as added by paragraph (1), may be construed to repeal section 236A of such
			 Act (8 U.S.C. 1226a).
				6.Child welfare services
			 for children separated from parents detained or removed from the United States
			 for immigration violations
			(a)State plan
			 requirementsSection 471(a)
			 of the Social Security Act (42 U.S.C. 671(a)) is amended—
				(1)by striking
			 and at the end of paragraph (32);
				(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(34)provides that the State shall—
							(A)create and implement protocols to provide
				guidance on how all employees of State agencies providing services to children
				under the State plan should handle cases of separated children that take into
				account the best interest of the child, including consideration of the best
				outcome for the family of the child;
							(B)develop and implement memoranda of
				understanding or protocols with the Department of Homeland Security, Federal,
				State, and local government agencies to facilitate communication between the
				agencies and such a child, a parent, guardian, or relative referred to in
				section 475(9)(B), family members of such a child, family courts, providers of
				services to such a child under the State plan, providers of long-term care to
				such a child, and legal representatives of such a child or of such a parent,
				guardian, or relative;
							(C)develop and implement joint protocols and
				training with law enforcement agencies to minimize the trauma, at the time of
				the apprehension of such a parent, guardian, or relative, to a child who will
				become a separated child as a result of the apprehension, including protocols
				and training for apprehension of such a parent, guardian, or relative in the
				presence of the child and how to best ensure appropriate and prompt care
				arrangements for the child;
							(D)ensure that the case manager for such a
				child is capable of communicating in the native language of the child and of
				the family of the child, or an interpreter who is so capable is provided to
				communicate with the child and the family of the child at no cost to the child
				or the family of the child;
							(E)require that, in all decisions and actions
				relating to the care, custody, and placement of such a child, the best interest
				of the child, including the best outcome for the family of the child, be
				considered, and ensure that the decisions are based on clearly articulated
				factors that do not include predictions or conclusions about immigration status
				or pending Federal immigration proceedings;
							(F)coordinate with the Department of Homeland
				Security to ensure that parents of such a child who wish for the child to
				accompany them to their country of origin are given adequate time to obtain a
				passport and visa, collect all relevant vital documents such as birth
				certificate, health and educational records, and other information;
							(G)preserve, to the greatest extent possible,
				the privacy and confidentiality of all information gathered in the course of
				administering the care, custody, and placement of, and follow-up services
				provided to, such a child, consistent with the best interest of the child, by
				not disclosing such information to other government agencies or persons (other
				than such a parent, guardian, or relative), except that the head of the State
				agency (or the designee of the head) may disclose such information—
								(i)(I)when authorized to do so
				by the child (if the child has attained 18 years of age) if the disclosure is
				consistent with the best interest of the child; or
									(II)to a law enforcement agency if the
				disclosure would prevent imminent and serious harm to another individual;
				and
									(ii)if such information is shared, all
				disclosures shall be duly recorded in writing and placed in the file of the
				child; and
								(H)not less
				frequently than annually, compile, update, and publish a list of entities in
				the State who are qualified to provide guardian and legal representation
				services for such a child in a language the child can read and
				understand.
							.
				(b)Additional
			 information To be included in case planSection 475(1) of such Act (42 U.S.C.
			 675(1)) is amended by adding at the end the following:
				
					(H)In the case of a separated child with
				respect to whom the State plan requires the State to provide services pursuant
				to section 471(a)(34)—
						(i)the location of
				the parent, guardian, or relative referred to in paragraph (9)(B) of this
				subsection from whom the child has been separated; and
						(ii)a written record of each disclosure to a
				government agency or person (other than such a parent, guardian, or relative)
				of information gathered in the course of tracking the care, custody, and
				placement of, and follow-up services provided to, the
				child.
						.
			(c)Separated child
			 definedSection 475 of such
			 Act (42 U.S.C. 675) is amended by adding at the end the following:
				
					(9)The term separated child
				means an individual who—
						(A)is a citizen or lawful permanent resident
				of, or an alien lawfully present in, the United States;
						(B)has a parent,
				legal guardian, or primary caregiver relative who has been detained by a
				Federal, State, or local law enforcement agency in the enforcement of an
				immigration law, or removed from the United States as a result of a violation
				of such a law; and
						(C)is in foster care
				under the responsibility of a
				State.
						.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 1st day of the 1st calendar quarter that begins after the 1-year period that
			 begins with the date of the enactment of this Act.
			7.Report on
			 protections for vulnerable populations impacted by immigration enforcement
			 activities
			(a)Requirement for
			 reportsNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of Homeland Security shall submit a report to Congress that describes
			 the impact of immigration enforcement activities and fugitive operations on
			 United States citizens, lawful permanent residents, individuals otherwise
			 lawfully present in the United States, and, where possible, undocumented aliens
			 present in the United States.
			(b)ContentThe report submitted under subsection (a)
			 shall include an assessment of—
				(1)the number of
			 individuals apprehended during immigration enforcement-related activities who
			 are children, United States citizens, lawful permanent residents, lawfully
			 present non-citizens;
				(2)immigration-related
			 apprehensions at homes, schools, school bus stops, day care centers, colleges,
			 places of worship, hospitals, health care clinics, funeral homes, cemeteries,
			 victim services agencies, social services agencies, head start centers,
			 recreation centers, legal service providers, courts and community
			 centers;
				(3)apprehensions,
			 detentions, and removals of sole caregivers, primary breadwinners, pregnant and
			 nursing mothers, and other vulnerable groups during an immigration
			 enforcement-related activity;
				(4)the extent to
			 which the Department of Homeland Security cooperates and coordinates with State
			 and local law enforcement during immigration enforcement-related
			 activities;
				(5)the number of
			 immigration enforcement-related apprehensions resulting from cooperation with
			 State and local law enforcement;
				(6)whether
			 apprehended individuals are provided access to a telephone;
				(7)how quickly
			 apprehended individuals are provided access to a telephone;
				(8)the manner through
			 which family members of the target population of the immigration
			 enforcement-related activity are notified of their family member’s
			 detention;
				(9)the number of
			 parents, guardians, or caregivers of children removed from the United
			 States;
				(10)the number of
			 parents, guardians, or caregivers of children removed from the United States
			 whose children accompany or join them;
				(11)the number of
			 parents, guardians, or caregivers of children removed from the United States
			 who are removed without their children;
				(12)the number of
			 occasions on which both parents of a particular children are removed from the
			 United States without their children;
				(13)the length of
			 time the parents, guardians, or caregivers of children were present in the
			 United States before their removal from the United Sates;
				(14)the number of
			 United States citizen children that remain in the United States after the
			 removal of a parent, guardian, or caregiver;
				(15)the number of
			 individuals apprehended determined to be part of a vulnerable population
			 released within specified time limit under section 4(c);
				(16)the length of
			 time between when an individual is determined to be part of a vulnerable
			 population and that individual is released under section 4(c);
				(17)the methodology
			 of the Department of Homeland Security for notifying agents and entities under
			 agreement with the Department of Homeland Security about standards regarding
			 enforcement actions concerning vulnerable populations and holding them
			 accountable when such standards are violated;
				(18)the number of
			 officials of the Department of Homeland Security disciplined for violations
			 during apprehensions and in making detention decisions;
				(19)transfers of
			 immigrants during the course of an immigration enforcement activity,
			 including—
					(A)whether the
			 immigrants had access to legal counsel before being transferred;
					(B)whether the
			 immigrant received notice of an impending transfer; and
					(C)whether the
			 immigrant was evaluated for vulnerability under section 3(b)(9) before being
			 transferred;
					(20)apprehension
			 procedures for immigration enforcement-related activities, and compliance with
			 screening procedures for vulnerable populations;
				(21)recommendations
			 for improving immigration enforcement-related activities and fugitive
			 operations by reducing the negative impact on children and vulnerable
			 populations; and
				(22)alternatives to detention programs,
			 including the types of programs used, number of individuals placed in theses
			 programs, reasons for not placing immigrants that qualify as a member of a
			 vulnerable population as defined in section 4(b) in these programs, percentage
			 of cases in which adjustment of immigration status is granted, percentage of
			 cases in which removal is undertaken, and frequency of absconding.
				8.Vulnerable
			 population and child welfare training for immigration enforcement
			 officers
			(a)Mandatory
			 training
				(1)In
			 generalThe Secretary of
			 Homeland Security, in consultation with the Secretary of Health and Human
			 Services, and independent child welfare experts shall mandate live specialized
			 training of all Federal personnel, relevant personnel employed by those States
			 reimbursed for activities related to care and services for separated children,
			 and State and local personnel and relevant SSAs, who come into contact with
			 vulnerable populations as defined at section 3(b) in all relevant legal
			 authorities, policies, and procedures pertaining to the humanitarian and due
			 process protections for these vulnerable populations.
				(2)Vulnerable
			 populationsSuch personnel
			 shall be trained to work with vulnerable populations, including identifying
			 members of a vulnerable population, and identifying members of a vulnerable
			 population for whom asylum or special juvenile immigrant relief may be
			 appropriate.
				(3)Best
			 practicesParticipants will
			 be required to undertake periodic and continuing training on best practices and
			 changes in the law, policies, and procedures for these vulnerable
			 populations.
				(b)Memoranda of
			 understandingThe Secretary
			 of Homeland Security shall require all law enforcement agencies under agreement
			 with the Department of Homeland Security to establish Memoranda of
			 Understanding with SSAs with respect to the availability of services relevant
			 to the humanitarian and due process protections for vulnerable populations as
			 defined in section 4(b).
			9.Access for
			 parents, legal guardians, and, primary caregiver relatives
			(a)In
			 generalThe Secretary of the
			 Department of Homeland Security shall ensure that all detention facilities
			 operated by or under agreement with the Department take steps to preserve
			 family unity and ensure that the best outcome for families can be considered in
			 decisions and actions relating to the custody of children whose parent, legal
			 guardian, or primary caregiver relative is detained by reason of the parent’s,
			 legal guardian’s, or primary caregiver relative’s immigration status.
			(b)TrainingThe Secretary of Homeland Security, in
			 consultation with the Department of Health and Human Services, the Department
			 of Justice, the Department of State, and independent family law experts, shall
			 mandate live, specialized training of all personnel at detention facilities
			 operated by the Department of Homeland Security or under agreement with the
			 Department of Homeland Security in all relevant legal authorities, policies and
			 procedures related to ensuring that parents, legal guardians, and primary
			 caregiver relatives of children have regular, ongoing and in-person access to
			 children, State family courts, consular officers and staff of State social
			 service agencies responsible for administering child welfare programs. Such
			 personnel shall be required to undertake periodic and continuing training on
			 best practices and changes in relevant law, policies, and procedures pertaining
			 to the preservation of family unity.
			(c)Access to
			 children, local and state courts, child protective services, and consular
			 officialsThe Secretary of
			 Homeland Security shall be responsible for—
				(1)ensuring that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age are granted free and confidential phone calls with their
			 children on a daily basis;
				(2)ensuring that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age are permitted regular contact visits with their
			 children;
				(3)ensuring that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age are able to participate fully, and to the extent possible
			 in-person, in all family court proceedings and any other proceeding impacting
			 upon custody of their children;
				(4)ensuring that
			 detained parents, legal guardians, and primary caregiver relatives of children
			 under 18 years of age are able to fully participate in and comply with all
			 family court orders impacting upon custody of their child;
				(5)ensuring that detained parents, legal
			 guardians, and primary caregiver relatives of children under 18 years of age
			 have regular, on-site access to reunification programming including parenting
			 classes;
				(6)ensuring that detained parents, legal
			 guardians, and primary caregiver relatives of children under 18 years of age
			 are provided with contact information for child protective services entities
			 and family courts in all fifty States, the District of Columbia, all United
			 States territories, and are granted free, confidential, and unlimited telephone
			 access to child protective services entities and family courts to report child
			 abuse, abandonment or neglect;
				(7)ensuring that detained parents, legal
			 guardians, and primary caregiver relatives of children under 18 years of age
			 are granted regular, confidential and in-person access to consular officials;
			 free, unlimited, confidential phone calls to consular officials; and access to
			 United States passport applications for the purpose of obtaining travel
			 documents for their children;
				(8)ensuring that detained parents, legal
			 guardians, and primary caregiver relatives of children under 18 years of age
			 who wish to take their children with them to their country of origin are
			 granted adequate time prior to being removed to obtain a passport and other
			 relevant travel documents necessary for children to accompany them on their
			 return to their country of origin or join them in their country of origin;
			 and
				(9)facilitating detained parents’, legal
			 guardians’, and primary caregiver relatives’ ability to reunify with their
			 children under 18 years of age at the time of removal to their country of
			 origin, including providing information about the detained parent, legal
			 guardian, or primary caregiver relative’s travel arrangements to State social
			 service agencies or other caregivers.
				10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		11.RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to
			 implement this Act, in accordance with the notice and comment requirements
			 under subchapter II of chapter 5 of title 5, United States Code (commonly
			 referred to as the Administrative Procedure Act).
		
